 


                                 IN THE UNITED STATES DISTRICT COURT
                               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                                            :   Crim. No. 1:18-cr-118
                                                                    :
                                                                    :
                                          v.                        :
                                                                    :
                                                                    :
DEANGELO LETTERLOUGH                                                :   Judge Sylvia H. Rambo

                                                               MEMORANDUM
              Before the court is a Nunc Pro Tunc Motion to Reconsider Suppression Ruling

Due to After-Discovered Evidence. (Doc. 52.)1 The basis for this request is that after-

discovered evidence would contradict the testimony of police officers who stopped

Defendant Deangelo Letterlough’s vehicle for failure to use his turn signature when

moving his car from a parked position to the road.

              On June 29, 2018, Letterlough filed a Motion to Suppress Evidence gathered

from the traffic stop of his automobile together with a brief in support. (Docs. 21-

22.) A suppression hearing was held on August 29, 2018, and the motion to suppress

was denied by memorandum and order on October 23, 2018. (Docs. 36-37.) In his

Nunc Pro Tunc motion, defense counsel states that following the suppression

hearing, on September 5, 2018, he was provided additional discovery, which

included an ATF report from Agent Michael O’Donnell. (Doc. 52, ¶ 5.) The ATF

                                                            
1
 Letterlough has also filed a Motion to File Nunc Pro Tunc Motion to Reconsider Suppression
Ruling Due to After-Discovered Evidence. (Doc. 51.) Because the court is considering the
Motion to Reconsider on the merits, the court will grant Letterlough’s motion to file the Nunc
Pro Tunc motion.

 
 


report reveals that there was video surveillance of the area where Letterlough parked

his car. (Id. at ¶ 6.) After Letterlough’s arrest, the video was copied to a CD and

flash drive. (Id. at ¶ 8.) On July 27, 2018, Agent O’Donnell went to retrieve the video

and found that the flash drive contained no evidence. (Id. at ¶ 9) He then went to

retrieve the underlying CD and found that it had been scratched and is unreadable.

(Id. at ¶ 10)

       In the instant motion, defense counsel argues that, “[i]t is believed that the

video would have shown Mr. Letterlough parking his car, going up to the house of

the target, returning to his car and then using his turn signal before leaving the

parking spot. This evidence would directly contradict the testimony of police at the

suppression hearing.” (Id. at ¶¶ 11-12.)

       However, the ATF report does not support this assertion. (See Doc. 54, ¶ 2.)

Instead, the ATF report states: “The video only showed the intended target of that

days controlled purchase as well as Deangelo Letterlough . . . . In the video,

Letterlough can be seen accessing the front door to the residence and then moves out

of view.” (Id. (emphasis added).) Thus, the report fails to substantiate Letterlough’s

claim that his vehicle would have been shown in the video.

       Furthermore, since this “after-discovered evidence” was provided to defense

counsel on September 5, 2018, a motion to supplement the motion to suppress should




 
 


have been filed between September 5, 2018, and October 23, 2018 – the date of the

court’s ruling.

      Accordingly, the Nunc Pro Tunc Motion to Reconsider will be denied.



                                    s/Sylvia H. Rambo
                                    SYLVIA H. RAMBO
                                    United States District Judge


Dated: March 20, 2019




 
